                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                  )
                                            )
                  Plaintiff,                )
                                            )
 vs.                                        )
                                            )         Case No. 3:21-MJ-08106-GCS
 GABRIEL CALIXTO-PICHARDO,                  )
                                            )
                  Defendant.                )
                                            )

                           MEMORANDUM & ORDER

SISON, Magistrate Judge:

       On April 27, 2021, the prosecution filed a criminal complaint against Defendant

Gabriel Calixto-Pichardo charging him with one count of improper entry in violation of

8 U.S.C. § 1325(a)(1). (Doc. 1). Though Magistrate Judge Mark A. Beatty initially released

Mr. Calixto-Pichardo pursuant to the Bail Reform Act, 18 U.S.C. § 3142(a), Immigration

and Customs Enforcement detained Mr. Calixto-Pichardo immediately upon his release.

(Doc. 12; Doc. 15). Now before the Court is Mr. Calixto-Pichardo’s motion to dismiss the

indictment against him or to release him on the previously set bond conditions. (Doc. 15).

For the reasons set forth below, the motion to dismiss is DENIED.

                           FACTUAL AND LEGAL BACKGROUND

       In his affidavit supporting the prosecution’s April 27, 2021 complaint, Special

Agent Robert Lawson of the Immigration and Customs Enforcement (“ICE”) Homeland

Security Investigations division stated that the basis for the complaint was that Mr.

Calixto-Pichardo’s status at last entry was Entry Without Inspection (“EWI”), and his

                                       Page 1 of 12
current immigration status was “no lawful status.” (Doc. 15, p. 2). ICE had initially

attempted to locate and arrest Mr. Calixto-Pichardo as he was being released from the

Illinois Department of Corrections (“IDOC”) after serving a sentence for kidnapping. Id.

at p. 3. However, the attempt was unsuccessful. Id. ICE eventually located Mr. Calixto-

Pichardo in the Southern District of Illinois in January 2021. Id.

        In a typical case for unlawful immigration, the United States Attorney’s Office

(“USAO”) and ICE cooperate in order to charge the defendant. Under 8 U.S.C. § 1357(a),

ICE may conduct an arrest without a warrant of “any alien in the United States, if [the

agent] has reason to believe that the alien so arrested is in the United States in violation

of any such law or regulation and is likely to escape before a warrant can be obtained for

his arrest . . . .” 8 U.S.C. § 1357(a)(2).1 ICE must then decide whether or not to refer the

arrestee for criminal prosecution. See U.S. ICE/ERO, 1 CRIMINAL ALIEN PROGRAM

HANDBOOK,             ERO          11157.1         (May          14,        2013),         available         at

https://www.americanimmigrationcouncil.org/sites/default/files/foia_documents/

access_to_counsel_ice_production_9-25-2014.pdf.

        After referral, the USAO must determine whether to pursue criminal charges. If

the USAO chooses to prosecute the case, the attorney will obtain a criminal arrest warrant

and the arrestee will be taken into custody by the U.S. Marshal. ICE officials may issue a

detainer in order to ensure the agency’s ability to initiate removal proceedings upon an


1         ICE officers may also make arrests for felonies without a warrant if the officer has reason to believe
the defendant is guilty of that felony and there is a likelihood of that defendant escaping prior to a warrant
being obtained for their arrest. See 8 U.S.C. § 1375(a)(4). However, this statute is inapplicable in this case,
as a first offense for improper entry is a misdemeanor. See 8 U.S.C. § 1325(a).


                                                 Page 2 of 12
arrestee’s release. A detainer requests that any other federal, state, or local law

enforcement agency contact ICE before releasing the defendant, so that ICE officers can

take the defendant into custody for the purpose of removing the defendant from the

country. See 8 C.F.R. § 287.7(a). In this case, ICE issued a detainer for Mr. Calixto-Pichardo

when he was first arrested for kidnapping.

       Shortly after a defendant is arrested, the defendant’s first appearance before a

judicial officer triggers the application of the Bail Reform Act (“BRA”). See 18 U.S.C. §

3142, et seq. The BRA regulates the conditions under which a defendant may be released

on bond or bail. In considering whether a defendant should be released, a court considers:

(i) release on personal recognizance or on execution of an unsecured appearance bond;

(ii) release on certain conditions outlined in § 3142(c); (iii) temporary detention to permit

revocation of conditional release, deportation or exclusion; or (iv) detention pursuant to

§ 3142(e).

       On May 17, 2021, pursuant to the BRA, Judge Beatty ordered that Mr. Calixto-

Pichardo be released on the conditions that he not violate any law while on release,

cooperate in the collection of a DNA sample, advise the Court or U.S. Probation/Pretrial

Services Office of any changes to his residence or telephone number in writing, appear at

all proceedings and surrender for the service of any sentence imposed as directed, and

sign an appearance bond, if ordered. (Doc. 12). However, Mr. Calixto-Pichardo was not

released, but instead transferred to ICE custody. (Doc. 15).




                                         Page 3 of 12
                                        ANALYSIS

        In his motion to dismiss, Mr. Calixto-Pichardo broadly alleges that “the purpose

of ICE custody is not to effectuate removal but to hold him pending prosecution.” (Doc.

15, ¶¶ 3, 6)(citing United States v. Ventura, 17-CR-418(DIL), 2017 WL 5129012, *1 (E.D.N.Y.

Nov. 3, 2017), remanded for reconsideration by No. 17-3904-cr, 747 Fed. Appx.

20(mem)(2d Cir. 2018)). Mr. Calixto-Pichardo also argued that the Government cannot

simultaneously proceed on a dual criminal prosecution and deportation track. Id. at ¶ 5.

Mr. Calixto-Pichardo prays that the Court either require the Government to release him

under the bond conditions set in the case and continue the prosecution or require the

prosecution to dismiss the indictment with prejudice, forego its illegal entry prosecution,

and proceed with his removal. Id. at p. 2.

   I.      Whether Mr. Calixto-Pichardo’s Detention is Pretextual

        During the June 21, 2021 hearing, Mr. Calixto-Pichardo asserted that ICE’s

detention of him was necessarily pretextual and therefore in conflict with the

requirements of the BRA. In providing the foundation for this argument, Mr. Calixto-

Pichardo initially relied on both Ventura and United States v. Trujillo-Alvarez, 900

F.Supp.2d 1167, 1178 (D. Or. 2012). In both Trujillo-Alvarez and Ventura, the respective

courts recognized that ICE retains the ability to take the defendant back into

administrative custody “for the purpose of deporting him.” Ventura, 2017 WL 5129012,

at *2 (citing Trujillo-Alvarez, 900 F.Supp.2d at 1178). However, “nothing permits ICE . . .

to disregard the congressionally mandated provisions of the [BRA] by keeping a person

in detention for the purpose of delivering him to trial when the [BRA] itself does not

                                        Page 4 of 12
authorize such pretrial detention.” Id. On appeal of Ventura, counsel for the defendant

acknowledged that ICE was not powerless to initiate a removal proceeding against

someone once they have a pending federal case. See Ventura, 747 Fed. Appx. at 22. Instead,

the essential question was whether the district court could make a justified finding, based

on the circumstances before it, that the purpose of ICE custody was not to effectuate

removal but to hold the defendant pending prosecution. Id. In order to make such a

finding, the Court must see evidence that the detention amounts to a pretextual, bad faith,

or otherwise wrongful detention in contravention of the magistrate judge’s orders under

the BRA. Id. Cf. United States v. Stolica, No. 09-cr-30047-DRH, 2010 WL 345968, *1 (S.D. Ill.

Jan. 26, 2010)(noting that a defendant may show that ICE is pretextually holding him to

avoid the mandates of the Speedy Trial Act by demonstrating that the administrative civil

detention is solely or primarily to hold the defendant for future prosecution, prompted

by wrongful collusion with the prosecution, and finding that the argument fails where

civil officials had a lawful basis for the detention).

       Mr. Calixto-Pichardo does not provide any evidence of pretext, bad faith, or

wrongful detention. Rather, during the June 21, 2021 hearing, Mr. Calixto-Pichardo

argued that his detention was pretextual due to a legal premise, i.e. because ICE cannot

remove Mr. Calixto-Pichardo while the Government is prosecuting a criminal case

against him, the effect of his detention with ICE is that he will be detained until trial. In

support, Mr. Calixto-Pichardo notes that portions of the Immigrant and Nationality Act

(“INA”) forbid the removal of an immigrant when that immigrant’s departure is

prejudicial to the United States. See 8 C.F.R. § 215.2(a). Specifically, the regulation states:

                                          Page 5 of 12
“[n]o alien shall depart, or attempt to depart, from the United States if his departure

would be prejudicial to the interests of the United States under the provisions of § 215.3.”

Id. Section 215.3 notes that the departure of any “alien who is needed in the United States

as . . . a party to [] any criminal case under investigation or pending in the United States”

shall be considered prejudicial. 8 C.F.R. § 215.3(g). Mr. Calixto-Pichardo argues that,

when read as a coherent and harmonious whole, these two statutes prevent ICE from

deporting him until after the conclusion of his criminal proceedings. The result is that

ICE is effectively detaining Mr. Calixto-Pichardo for the purposes of holding him

pending trial.

       When interpreting statutory language, courts are to begin their inquiry by

examining the statute’s text; if the text is unambiguous, the inquiry ends there. See Bostock

v. Clayton County, Georgia, 140 S. Ct. 1731, 1749 (2020) (internal citations omitted). In

conducting this analysis, the Court should consider the statute’s entire text, in view of its

structure and the physical and logical relation of its many parts. See Beeler v. Saul, 977 F.3d

577, 585 (7th Cir. 2020) (internal citations omitted). Courts therefore interpret statutes as

a “symmetrical and coherent regulatory scheme[;]” if possible, all parts of a statute

should fit into a harmonious whole. Owner-Operator Indep. Drivers Assoc., Inc. v. U.S. Dept.

of Transp., 840 F.3d 879, 888 (7th Cir. 2016). See also Duncan v. Walker, 533 U.S. 167, 174

(2001)(holding that courts should be “reluctant to treat statutory terms as surplusage in

any setting”). Careful statutory interpretation reveals that although his argument appears

to be logically sound, Mr. Calixto-Pichardo misinterprets § 215.2 and § 215.3 by conflating



                                          Page 6 of 12
deportation or removal with voluntary departure. See United States v. Barrera-Landa, 964

F.3d 912, 923 (10th Cir. 2020).

       Neither § 215.2 nor § 215.3 relate to removal. Instead, the two regulations prohibit

those immigrants who are parties to a criminal case from voluntarily departing the United

States. See United States v. Baltazar-Sebastian, 990 F.3d 939, 946 (5th Cir. 2021)(quoting

United States v. Lett, 944 F.3d 467, 472 (2d Cir. 2019)) (internal quotation marks omitted)

(emphasis in original). Voluntary departure is a “discretionary form or relief that allows

certain favored aliens – either before the conclusion of removal proceedings or after being

found deportable – to leave the country willingly.” Dada v. Mukasey, 554 U.S. 1, 8 (2008).

This process stands in contrast to deportation proceedings where an immigrant does not

leave voluntarily. See, e.g., Lopez-Angel v. Barr, 952 F.3d 1045, 1050-51 (9th Cir.

2019)(holding that the ordinary meaning of the word “departure” refers to a volitional

act; the term does not include deportation or removal proceedings). Cf. United States v.

Ailon-Ailon, 875 F.3d 1334, 1339 (10th Cir. 2017)(differentiating flight from involuntary

removal by ICE). By its text, § 215.2(a) addresses voluntary departures. The regulation

limits the actions of an “alien” departing or attempting to depart the United States and

restricts the circumstances under which an alien may do so. Further, though the title of

the regulation states that it outlines the authority of a departure-control officer to prevent

an alien’s departure, the remainder of § 215.2(a) limits that authority to serving the alien

with a “written temporary order directing him not to depart, or attempt to depart,” the

United States. This language indicates that this portion of the regulation controls whether



                                         Page 7 of 12
and when an alien may voluntarily depart, rather than the circumstances under which

ICE may deport the alien.

       Other sections of the INA further support finding that § 215.2 regulates an alien’s

ability to depart voluntarily, rather than the Government’s ability to deport the alien. For

instance, § 215.4 provides that an alien whose departure is prevented under § 215.2 may

request a hearing on the issue of his departure. See 8 C.F.R. § 215.4(a). This regulation

places the onus on the alien to act in response to the Government’s decision denying him

the ability to depart. Accordingly, when read as a harmonious whole, the INA does not

prevent ICE from deporting an alien during the pendency of a criminal proceeding to

which that alien is a party.

       When ICE detains a defendant in order to pursue deportation proceedings after a

defendant has been released on bail under the BRA, ICE may incidentally frustrate the

prosecution by deporting the defendant before criminal proceedings have concluded. See,

e.g., 8 U.S.C. § 1231(a)(5)(mandating that, when an alien is subject to removal, ICE “shall

remove the alien from the United States within a period of 90 days,” or within the

removal period, including the date the alien is released from detention if confined outside

of an immigration process). However, the Court lacks the power to institute orders

forbidding that result. It is “not appropriate for [the Court] to resolve Executive Branch

turf battles[;]” instead, the conflict is a matter for the Executive Branch to resolve

internally. Ailon-Ailon, 875 F.3d at 1339. In this case, ICE appears prepared to proceed

with Mr. Calixto-Pichardo’s removal proceeding, though the immigration court has also

granted him a continuance. (Doc. 27). Mr. Calixto-Pichardo’s removal hearing is currently

                                        Page 8 of 12
set for today’s date, indicating that ICE has both the power and intention of removing

Mr. Calixto-Pichardo prior to the conclusion of the present criminal case. Id. As ICE

clearly has the statutory power to remove Mr. Calixto-Pichardo prior to the conclusion of

his criminal case, the foundational premise of Mr. Calixto-Pichardo’s argument that his

detention is pretextual falls flat.

   II.      Whether the Government may Proceed on a Dual Deportation and Criminal
            Prosecution Track

         Mr. Calixto-Pichardo also argues that the Government may not simultaneously

pursue deportation and criminal prosecution against him. See (Doc. 15). As support, Mr.

Calixto-Pichardo again cites to Ventura, which held that ICE may not avoid the mandates

of the BRA by enforcing its detainer after a defendant has been released during a criminal

proceeding. See Ventura, 2017 WL 5129012, at *2-3 (citing Trujillo-Alvarez, 900 F.Supp.2d

at 1179). However, the Court is disinclined to read Mr. Calixto-Pichardo’s cited law in

such a favorable light. Numerous recent circuit court decisions have contradicted the

district court findings in Ventura and Trujillo-Alvarez. See United States v. Veloz-Alonso, 910

F.3d 266 (6th Cir. 2018); United States v. Lett, 944 F.3d 467 (2d Cir. 2019); United States v.

Vasquez-Benitez, 919 F.3d 546 (D.C. Cir. 2019); United States v. Soriano Nunez, 928 F.3d 240

(3d Cir. 2019); United States v. Barrera-Landa, 964 F.3d 912 (10th Cir. 2020); United States v.

Pacheco-Poo, 952 F.3d 950 (8th Cir. 2020); United States v. Baltazar-Sebastian, 990 F.3d 939

(5th Cir. 2021). In many of these cases, the respective courts noted that the BRA and INA

should not be read to conflict. See, e.g., Lett, 944 F.3d at 470 (stating that the BRA and the

INA serve different purposes, govern different adjudicatory proceedings, and provide


                                          Page 9 of 12
independent statutory bases for detention); Pacheco-Poo, 952 F.3d at 952 (noting that the

BRA regulates a judicial officer’s pretrial release of federal criminal defendants, while the

INA governs the Attorney General’s removal of aliens); Vasquez-Benitez, 919 F.3d at 553

(holding that Congress has never indicated that the BRA is intended to displace the INA).

       As when interpreting a statute’s text, when determining whether statutes conflict,

a court should begin with the first step in statutory interpretation, i.e., determining the

plain meaning of the statutes’ texts. Cf. Jackson v. Blitt & Gaines, P.C., 833 F.3d 860, 863

(7th Cir. 2016)(outlining the rules of statutory interpretation). In order to do so, the Court

should look to the particular portion of the statutes cited, as well as to the overall

language and design of the statutes as a whole. See K Mart Corp. v. Cartier, Inc., 486 U.S.

281, 291 (1988). A statute’s language should then be interpreted with its ordinary,

contemporary, and common meaning, unless the language is otherwise defined. See

Sandifer v. U.S. Steel Corp., 571 U.S. 220, 227 (2014) (internal citations omitted). If the plain

language is unambiguous, then the court’s inquiry ends there. See River Rd. Hotel Partners,

LLC v. Amalgamated Bank, 651 F.3d 642, 649 (7th Cir. 2011). Accordingly, unless Congress

has clearly expressed intent to the contrary, if the plain language of the two statutes do

not indicate conflict, the court must regard each statute as effective. See Morton v. Mancari,

417 U.S. 535, 551 (1974).

       The court in Trujillo-Alvarez predicates its reading of the relationship between the

BRA and the INA on language in § 3142(d) of the BRA. See Trujillo-Alvarez, 900 F.Supp.2d

at 1174. See also Ventura, 2017 WL 5129012, at *2 (citing Trujillo-Alvarez, 900 F.Supp.2d at

1179; 18 U.S.C. § 3142). Under § 3142(d), if a judicial officer determines that the defendant

                                          Page 10 of 12
is not a citizen of the United States or lawfully admitted for permanent residence, and

that such person may flee or pose a danger to the community, the judicial officer shall

order that defendant’s detention for no more than ten days. The judicial officer must also

direct the attorney for the Government to notify the appropriate court, probation, law

enforcement, or immigration official. Id. If that official “fails or declines to take such

person into custody during that period, such person shall be treated in accordance with

the other provisions of this section, notwithstanding the applicability of other provisions of law

governing release or pending trial or deportation or exclusion proceedings.” Id. (emphasis

added).

       Though this language permits a judicial officer to order the temporary detention

of an alien, it does not override ICE’s ability to detain an alien independently.2 See

Pacheco-Poo, 952 F.3d at 953. The subsection regulates the decisions of a “judicial officer,”

rather than ICE. Id. Further, the section specifically requires the judicial officer to provide

notice so that ICE may take the defendant into custody. Id. This facilitates ICE detention,

rather than mandating that ICE only detain a defendant pursuant to a temporary release

order under this section. Id. Finally, § 3142(d) explicitly states that this section does not

interfere with the applicability of other provisions of law governing release pending

deportation proceedings. Id. This language indicates that Congress intended to permit

ICE and the United States Attorney’s Office to pursue parallel deportation and

prosecution tracks for the same defendant. Here, in a display of cooperation between ICE



2      Courts are also particularly suspicious of this argument when the defendant was not released
pursuant to § 3142(d) in the first place. See Pacheco-Poo, 952 F.3d at 953.

                                           Page 11 of 12
and the United States Attorney’s Office, the Executive Branch initially decided to proceed

with the criminal prosecution of Mr. Calixto-Pichardo. Though the later decision to

proceed with Mr. Calixto-Pichardo’s removal proceedings may frustrate the result of that

initial cooperation, the choice to prosecute Mr. Calixto-Pichardo criminally does not strip

ICE of its ability to continue its own deportation proceedings against him. Accordingly,

the Court rejects the contention that the Government cannot proceed on a dual

deportation and criminal prosecution track. Mr. Calixto-Pichardo’s motion to dismiss is

therefore denied.

                                       CONCLUSION

       For the above-stated reasons, Defendant Calixto-Pichardo’s motion to dismiss

(Doc. 15) is DENIED. The instant matter is therefore set for trial on Wednesday, August

11, 2021, at 10:00 a.m., in the East St. Louis Courthouse.

       IT IS SO ORDERED.
                                                                  Digitally signed
       Dated: July 6, 2021.                                       by Judge Sison 2
                                                                  Date: 2021.07.06
                                                                  14:24:55 -05'00'
                                                  ______________________________
                                                  GILBERT C. SISON
                                                  United States Magistrate Judge




                                        Page 12 of 12
